        Case 4:18-cv-06753-PJH Document 62 Filed 08/05/19 Page 1 of 1



 1   Marc M. Seltzer (54534)
     mseltzer@susmangodfrey.com
 2   Steven G. Sklaver (237612)
     ssklaver@susmangodfrey.com
 3   Oleg Elkhunovich (269238)
     oelkhunovich@susmangodfrey.com
 4   Meng Xi (280099)
     mxi@susmangodfrey.com
 5   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, 14th Floor
 6   Los Angeles, CA 90067
     Telephone: (310) 789-3100
 7   Facsimile: (310) 789-3150
 8   Attorneys for Plaintiff Bradley Sostack
 9

10                               UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12   In re RIPPLE LABS INC. LITIGATION,                Case No. 4:18-cv-06753-PJH
13                                                     CLASS ACTION
14   This Document Relates To:                         CERTIFICATE OF MENG XI PURSUANT
                                                       TO LOCAL RULE 3-7(D)
15   All Actions

16

17           Pursuant to Northern District Local Rule 3-7(d), I, Meng Xi, declare as follows:

18           I do not directly own or otherwise have a beneficial interest in the securities that are the

19   subject of this action.

20           I declare under penalty of perjury that the foregoing is true and correct. If called as a

21   witness, I could and would competently testify thereto.

22

23   Dated: August 5, 2019                                SUSMAN GODFREY L.L.P.

24                                                 By: /s/ Meng Xi                               .




                                                       Marc M. Seltzer
25                                                     Steven G. Sklaver
                                                       Oleg Elkhunovich
26                                                     Meng Xi
27                                                     Attorneys for Plaintiff Bradley Sostack
28


                         CERTIFICATE OF MENG XI PURSUANT TO LOCAL RULE 3-7(D)
